Exhibit 10.1

ASSIGNMENT NO. 15 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of June 27,
2007, by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national banking
association (the “Bank”), as Transferor (in such capacity, the “Transferor”),
and the CHASE ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred
to below, and acknowledged by the Bank in its capacity as servicer under the
Agreement referred to below (in such capacity, the “Servicer”).

W I T N E S S E T H:

WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Second Amended and Restated Transfer and Servicing Agreement,
dated as of March 14, 2006 (hereinafter as such agreement may have been, or may
from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey hereby the
Receivables of such Additional Accounts (as each such term is defined in the
Agreement), whether now existing or hereafter created, to the Trust; and

WHEREAS, the Administrator, on behalf of the Trust is willing to accept such
designation and conveyance subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Administrator, on behalf of the Trust
hereby agree as follows:

1.    Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

“Addition Cut Off Date” shall mean, with respect to the Additional Accounts
designated hereby, May 31, 2007.

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, June 27, 2007.

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, June 15, 2007.

2.    Designation of Additional Accounts. On or before the Addition Date, the
Transferor shall deliver to the Owner Trustee, on behalf of the Issuing Entity,
a computer file containing a true and complete list of each VISA and MasterCard
account, which as of the Addition Date shall be deemed to be an Additional
Account, identified by account number and the aggregate amount of the
Receivables in each such Additional Account as of the Addition Cut Off Date, and
stating to which Asset Pool each such Additional Account belongs, which computer
file shall be marked as Schedule 1 to this



--------------------------------------------------------------------------------

Assignment and, as of the date of this Assignment, shall supplement Schedule 1
to the Agreement.

3.    Conveyance of Receivables. (a) The Transferor does hereby sell, transfer
and assign to the Trust all right, title and interest, whether owned on the
Addition Cut Off Date or thereafter acquired, of the Transferor in the
Receivables existing on the Addition Cut Off Date or thereafter created in the
Additional Accounts, all Interchange and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and all proceeds (including “proceeds” as defined in the applicable UCC) thereof
and all Insurance Proceeds related thereto. This Section 3(a) does not
constitute and is not intended to result in the creation or assumption by the
Trust, the Owner Trustee (as such or in its individual capacity), the Indenture
Trustee, the applicable Collateral Agent, any Noteholders, any Supplemental
Credit Enhancer or any Derivative Counterparty of any obligation of the
Transferor or any other Person in connection with the Accounts, the Receivables
or under any agreement or instrument relating thereto, including any obligation
to Obligors, merchant banks, merchants clearance systems, VISA, MasterCard or
insurers.

(b)    The Transferor hereby grants to the Trust a security interest in all of
its right, title and interest, whether owned on the Addition Cut Off Date or
thereafter acquired, of the Transferor in the Receivables existing on the
Addition Cut Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and interest accrued with respect thereto. This
Assignment constitutes a security agreement under the UCC.

(c)    If necessary, the Transferor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Receivables in Additional Accounts existing on the Addition Cut
Off Date and thereafter created meeting the requirements of applicable state law
in such manner and in such jurisdictions as are necessary to perfect, and
maintain perfection of, the sale and assignment of its interest in such
Receivables to the Trust, and to deliver a file-stamped copy of each such
financing statement or other evidence of such filing to the Owner Trustee on or
prior to the Addition Date. The Owner Trustee shall be under no obligation
whatsoever to file such financing or continuation statements or to make any
filing under the UCC in connection with such sale and assignment.

(d)    In connection with such transfers, the Transferor further agrees, at its
own expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Accounts and designated hereby have been conveyed to the Trust
pursuant to this Assignment for the benefit of the Noteholders.

 

2



--------------------------------------------------------------------------------

(e)    It is the intention of the parties hereto that all transfers of
Receivables to the Trust pursuant to this Assignment be subject to, and be
treated in accordance with, the Delaware Act and each of the parties hereto
agrees that this Assignment has been entered into by the parties hereto in
express reliance upon the Delaware Act. For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by the Transferor pursuant to this Assignment shall be deemed to no longer be
the property, assets or rights of the Transferor. The parties hereto acknowledge
and agree that each such transfer is occurring in connections with a
“securitization transaction” within the meaning of the Delaware Act.

4.    Acceptance by Administrator on Behalf of the Trust. The Administrator, on
behalf of the Trust hereby acknowledges its acceptance of all right, title and
interest in and to the Receivables in the Additional Accounts now existing and
hereafter created, conveyed to the Trust pursuant to Section 3(a) hereof and
declares that the Trust shall maintain such right, title and interest, upon the
trust herein set forth, for the benefit of the Noteholders.

5.    Representations and Warranties of the Transferor.

(a)    Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b)    Eligibility of Accounts. As of the Addition Cut Off Date, each Additional
Account designated hereby is an Eligible Account;

(c)    Insolvency. As of each of the Addition Cut Off Date and the Addition
Date, no Insolvency Event with respect to the Transferor has occurred and the
transfer by the Transferor of Receivables arising in the Additional Accounts to
the Trust has not been made in contemplation of the occurrence thereof;

(d)    No Adverse Effect. The acquisition by the Trust of the Receivables
arising in the Additional Accounts shall not, in the reasonable belief of the
applicable Transferor, result in an Adverse Effect;

(e)    Security Interest. This Assignment constitutes a valid sale, transfer and
assignment to the Trust of all right, title and interest, whether owned on the
Addition Cut Off Date or thereafter acquired, of the Transferor in the
Receivables existing on the Addition Cut Off Date or thereafter created in the
Additional Accounts, all Interchange and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and the “proceeds” (including “proceeds” as defined in the

 

3



--------------------------------------------------------------------------------

applicable UCC) thereof and Insurance Proceeds related thereto, or, if this
Assignment does not constitute a sale of such property, the Agreement as amended
by this Assignment constitutes a grant of a “security interest” (as defined in
the applicable UCC) in such property to the Trust, which, in the case of
existing Receivables and the proceeds thereof, is enforceable upon execution and
delivery of this Assignment, and which will be enforceable with respect to such
Receivables hereafter created and the proceeds thereof upon such creation. Upon
the filing of the financing statements described in Section 3 of this Assignment
and, in the case of the Receivables hereafter created and the proceeds thereof,
upon the creation thereof, the Trust shall have a first priority perfected
security or ownership interest in such property;

(f)    No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

(g)    No Proceedings. There are no proceedings or investigations, pending or,
to the best knowledge of the Transferor, threatened against the Transferor
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h)    All Consents. All authorizations, consents, orders or approvals of any
court or other governmental authority required to be obtained by the Transferor
in connection with the execution and delivery of this Assignment by the
Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.

6.    Conditions Precedent. The designation of Additional Accounts pursuant to
Section 2 of this Assignment, the conveyance of Receivables pursuant to
Section 3 of this Assignment and the Amendment of the Agreement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in Section 2.12(c) of the Agreement on or prior to the dates
specified in such Section 2.12(c), except to the extent any such conditions have
been waived. For purposes of Section 2.12(c)(i) of the Agreement, “Notice Date”
shall having the meaning specified in Section 1 hereof. With respect to the
condition specified in Section 2.12(c)(xi) of the Agreement, the Bank shall have
delivered to the Administrator, on behalf of the Trust, on or prior to the date
hereof,

 

4



--------------------------------------------------------------------------------

a certificate of a Vice President or more senior officer substantially in the
form of Schedule 2 hereto, certifying that (i) all requirements set forth in
subsection 2.12(c) of the Transfer and Servicing Agreement for designating and
conveying Receivables in Additional Accounts have been satisfied or waived and
(ii) each of the representations and warranties made by the Transferor in
Section 5 of this Assignment is true and correct as of the Addition Date. The
Owner Trustee and the Administrator may conclusively rely on such Officer’s
Certificate, shall have no duty to make inquiries with regard to the matters set
forth therein, and shall incur no liability in so relying.

7.    Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and “herein” shall be deemed from and after the
Addition Date to be a dual reference to the Agreement as supplemented by this
Assignment. All references therein to Additional Accounts shall be deemed to
include the Additional Accounts designated hereby and all references therein to
Receivables shall be deemed to include the Receivables conveyed hereby. Except
as expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Agreement shall remain unamended and shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and except as expressly provided herein shall not constitute or be
deemed to constitute a waiver of compliance with or a consent to noncompliance
with any term or provision of the Agreement.

8.    Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

9.    GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10.    Removal Upon Breach. In the event of a breach of any of the warranties
set forth in Section 5(b) hereof other than a breach or event set forth in
Section 2.05(a) of the Agreement, if as a result of such breach the related
Receivable is no longer an Eligible Receivable or the Trust’s rights in, to or
under such Receivable or its proceeds are impaired, then upon the expiration of
60 days (or such longer period as may be agreed to by the Indenture Trustee, the
applicable Collateral Agent and the Servicer, but in no event later than 120
days) after the earlier to occur of the discovery thereof by the Transferor who
conveyed such Receivable to the Trust or receipt by such Transferor of written
notice thereof given by the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent or the Servicer, such Receivable shall be removed from the
Trust on the terms and conditions set forth in Section 2.05(b) of the Agreement
and the Transferor shall accept reassignment of such Receivable; provided,
however, that no such removal shall be required to be made if, on any day within
such applicable period, such

 

5



--------------------------------------------------------------------------------

representations and warranties with respect to such Receivable shall then be
true and correct in all material respects as if such Receivable had been
designated for inclusion in the Trust on such day.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor and parties hereto the Trust have caused this
Assignment to be duly executed by their respective officers as of the day and
year first above written.

 

CHASE BANK USA, NATIONAL ASSOCIATION, as Transferor By:   /s/ Keith W. Schuck  

Name:

Title:

 

Keith W. Schuck

President

CHASE ISSUANCE TRUST By:   WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee on behalf of the Issuing Entity By:   /s/
J. Christopher Murphy  

Name:

Title:

 

J. Christopher Murphy

Financial Services Officer

Acknowledged by:

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

 

By:   /s/ Keith W. Schuck  

Name:

Title:

 

Keith W. Schuck

President

 



--------------------------------------------------------------------------------

Schedule 1

List of Additional Accounts

[TO BE DELIVERED BY THE TRANSFEROR TO THE OWNER TRUSTEE AND

MARKED AS SCHEDULE 1 TO THIS ASSIGNMENT]

Schedule 1

 



--------------------------------------------------------------------------------

Schedule 2

Chase Bank USA, National Association

Officer’s Certificate

Keith W. Schuck, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of her/his knowledge the following statements are true on
March 28, 2007 (the “Addition Date”), and acknowledges on behalf of the
Transferor that this Officer’s Certificate will be relied upon by Wilmington
Trust Company, as Owner Trustee on behalf of the Trust, in connection with the
Trust entering into Assignment No. 15 of Additional Collateral Certificates,
dated as of the related Addition Date (the “Assignment”), by and between the
Transferor and the Trust, in connection with the Second Amended and Restated
Transfer and Servicing Agreement, dated as of March 14, 2006 (as heretofore
supplemented and amended, the “Transfer and Servicing Agreement”), each by and
between Chase USA, as Transferor, Servicer and Administrator, the Chase Issuance
Trust, as Issuing Entity, and Wells Fargo Bank, National Association, as
Indenture Trustee and Collateral Agent. The undersigned hereby certifies and
acknowledges on behalf of the Transferor that:

(a)    Delivery of Assignment. On or prior to the Addition Date, (i) the
Transferor has delivered to the Trust the Assignment and (ii) the Transferor has
indicated in its computer files that the Receivables created in connection with
the Additional Accounts have been transferred to the Trust and (iii) shall
deliver to the Trust a computer file containing a true and complete list of all
Additional Accounts identified by account number and the aggregate amount of the
Receivables in such Additional Accounts as of the related Addition Cut Off Date,
which computer file or microfiche list shall be as of the date of such
Assignment, incorporated into and made a part of such Assignment and the
Transfer and Servicing Agreement.

(b)    Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

(c)    Eligibility of Additional Accounts. As of the Addition Cut Off Date, each
Additional Account designated thereby is an Eligible Account;

(d)    Insolvency. As of each of the Addition Cut Off Date and the Addition
Date, no Insolvency Event with respect to the Transferor has occurred and the
transfer by the Transferor of Receivables arising in the Additional Accounts to
the Trust has not been made in contemplation of the occurrence thereof;

Schedule 2-1



--------------------------------------------------------------------------------

(e)    No Adverse Effect. The acquisition by the Trust of the Receivables
arising in the Additional Accounts shall not, in the reasonable belief of the
Transferor, result in an Adverse Effect; and

(f)    Conditions Precedent. All requirements set forth in subsection 2.12(c) of
the Transfer and Servicing Agreement for designating Receivables arising in the
Additional Accounts have been satisfied or waived.

(g)    No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Transferor, threatened against the Transferor before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

(h)    All Consents. All authorizations, consents, orders or approvals of any
court or other governmental authority required to be obtained by the Transferor
in connection with the execution and delivery of this Assignment by the
Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.

Schedule 2-2

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of June, 2007.

 

CHASE BANK USA,

NATIONAL ASSOCIATION

By:   /s/ Keith W. Schuck  

Name:

Title:

 

Keith W. Schuck

President